895 F.2d 1413
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert KINDIG, Plaintiff-Appellee,v.ROCKWELL INTERNATIONAL COMPANY and Allen-Bradley Company,Inc., Defendants-Appellants.
Nos. 89-1414, 89-1415.
United States Court of Appeals, Sixth Circuit.
Feb. 15, 1990.

Before MILBURN and ALAN E. NORRIS, Circuit Judges, and CONTIE, Senior Circuit Judge.
PER CURIAM.


1
Defendants, Rockwell International Company and Allen-Bradley Company, Inc., appeal from a judgment entered upon a jury verdict in favor of plaintiff, Robert Kindig.  Defendants contend that the district court erred in denying their motion for judgment notwithstanding the verdict or in the alternative for a new trial.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the district court erred in denying their motion.


3
As the issuance of a written opinion by this court would be duplicative and serve no useful purpose, in view of the district court having articulated the reasons why judgment should be entered for plaintiff, the judgment of the district court is affirmed upon the reasoning set out by that court in its opinion of March 10, 1989.